COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ISIDRO GRAU AND GRISELDA B.                      '
 GRAU,                                                         No. 08-12-00168-CV
                                                  '
                              Appellants,                         Appeal from the
                                                  '
 v.                                                             41st District Court
                                                  '
 GOVERNMENT EMPLOYEES CREDIT                                 of El Paso County, Texas
                                                  '
 UNION – “GECU,”
                                                     '           (TC# 2010-3663)
                              Appellee.
                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss Appellants’ appeal. TEX. R.

APP. P. 42.1(a). The parties represent to the Court that all matters involved in the appeal have

been fully and finally compromised and settled.

       We have considered the motion and conclude that the motion should be granted. We

therefore dismiss the appeal with prejudice. The parties have agreed that costs are to be paid by

the party incurring those costs as set forth in the settlement agreement. See TEX. R. APP. P.

42.1(d).

                                              GUADALUPE RIVERA, Justice
October 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.